DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Kim et al., US 2020/0077518A1, in view of Oh, US 2019/0245283A1.
Regarding claims 1 and 16, Kim et al. disclose a display device (figs 1-2, 4A) comprising:
. a pixel part DA 
. a pad part PDA 
. a first flexible circuit film FPCB1 coupled to the pad part and comprising a first alignment mark; and a second flexible circuit film FPCB2 overlapping the first flexible circuit film FPCB1, and comprising a second 
Kim et al, however, neither disclose the FPCB1/FPCB2 comprising a first alignment mark/ a second alignment mark nor the first and second alignment marks  located in an area where the FPCB1 overlaps FPCB2. Oh discloses a first flexible circuit film 501 having a first alignment mark AM10/AM11, a second flexible circuit film 502 having a second alignment mark AM20/AM21.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ first/second alignment mark over the Kim et al. FPCB1 and FPCB2, as shown by Oh, to minimize a misalignment between first and second flexible circuit films (see [0076]).  In addition, it would have been obvious to locate the first and second alignment marks in an area where the first flexible circuit film overlaps the second flexible circuit film, since it has been held that rearranging parts, alignment marks, of an invention involves only routine skill in the art for aligning two flexible circuit films.
Re claims 2 and 17, wherein the pad part PDA comprises a first pad part PD1 and a second pad part PD2 between the pixel part DA and the first pad part PD1, the first flexible circuit film FPCB1 is coupled to the first pad part PD1, and the second flexible circuit film FPCB2 is coupled to the second pad part PD2 (see Kim et al., fig. 4A).
Re claims 3 and 18, the modification to Kim et al. also discloses the first/second flexible circuit film 501/502 comprises first/second base film 801/801’, first/second conductive line 32/32’ and first/second cover layer 802/802’ comprising first/second opening (e.g., spacer where 700/700’ located)(see Oh, figs 8-9).
Re claims 4-7 and 19-20, although the modification to Kim et al. do not disclose the first/second alignment marks are exposed through the first/second openings, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to locate and expose the first and second alignment marks in the openings since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Re claim 8, the modification to Kim et al. disclose the first and second openings do not overlap the display panel (see Oh, fig 5).
Re claim 9, wherein the pad part further comprises a third pad part 55 electrically connected to the first and second flexible circuit films 501, 502 (see Oh, fig. 3).
Re claims 10-12, wherein the first pad part extends in a first direction, and the second pad part extends in the first direction and is spaced apart from the first pad part in a second direction different from the first direction as well as a width in the first and second directions as claimed (see Oh, fig. 5)
Re claims 14-15, Kim et al. further disclose a first driving chip DC1 and a second driving chip DC2 (see fig. 4A).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. Oh (US 10,037,984) disclose a display panel having first/second flexible circuit film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871